      Case 3:18-cv-02328-X Document 44 Filed 01/24/20      Page 1 of 2 PageID 237




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 CHRISTOPHER BUSH,

        Plaintiff,

 v.                                             CASE NO.: 3:18-CV-2328-G

 FORD MOTOR CREDIT COMPANY, LLC,

        Defendant.
                            _______     /


               MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

         Attorney Jonathan B. Cohen hereby files this Motion for Leave to Withdraw

as Counsel of record for Plaintiff Christopher Bush. John Yanchunis of Morgan &

Morgan is also listed as counsel of record and will continue to represent Plaintiff in

this action.


Dated: January 24, 2020                MORGAN & MORGAN
                                       COMPLEX LITIGATION GROUP

                                       /s/ Jonathan B. Cohen
                                       Jonathan B. Cohen (FL Bar No. 0027620)
                                       201 North Franklin Street, 7th Floor
                                       Tampa, FL 33602
                                       Telephone: (813) 223-5505
                                       Facsimile: (813) 222-2434
                                       jcohen@forthepeople.com




                                            1
   Case 3:18-cv-02328-X Document 44 Filed 01/24/20                 Page 2 of 2 PageID 238




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, the foregoing document was filed with the Clerk

by using the CM/ECF system, which will send notification to all attorneys of record in this matter.


                                             /s/ Jonathan B. Cohen
                                             Jonathan B. Cohen (FL Bar No. 0027620)




                                                2
